Houghton, J.:
The defendant was indicted for forging and uttering a check of his former employer, Louis Segall, which he obtained the sum of §1Q0, *913The indictment contained two counts, one for forging such check and one for uttering it. On the trial the first count for forging the check was abandoned and the defendant was convicted under the second count of forgery in the second degree for uttering it. No exceptions to the admission or exclusion of evidence or to the charge of the court are presented. The defendant insists, however, that the court erred in refusing to advise the jury to acquit, anti in refusing to grant a new trial on the ground that the evidence was insufficient to sustain the conviction. We have carefully examined the evidence and we think it fully justifies the verdict of the jury. The defendant was positively identified by the teller of the bank as the'man who obtained the money upon the check, and its forgery was a fair question for the jury. The judgment of conviction should be affirmed. Patterson, P. J., Ingraham, McLaughlin and Scott, JJ., concurred. Judgment affirmed. Order filed.